EX. 10.1


 
AMENDMENT TO FULLY DISCLOSED CLEARING AGREEMENT




This AMENDMENT (the “Amendment”) to the Fully Disclosed Clearing Agreement
(defined below), is made as of the 10th day of April, 2008 by and between Ridge
Clearing &
 
Outsourcing Solutions, Inc. (“Ridge”), and Broadpoint Securities, Inc.
(“Correspondent”).


WITNESSETH:


WHEREAS, by Fully Disclosed Clearing Agreement executed by and between Ridge and
Correspondent dated as of January 11, 2008 (the “Fully Disclosed Clearing
 
Agreement”), Ridge agreed to provide certain execution and clearing services, on
a fully disclosed basis, to Correspondent and its customers; and
 
WHEREAS, Ridge and Correspondent desire to amend certain provisions of the Fully
Disclosed Clearing Agreement as set forth below.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of
 
which are hereby acknowledged the parties hereto hereby agree as follows:
 
1.  
Definitions.  All capitalized terms used herein shall have the meanings ascribed
to them in the Fully Disclosed Clearing Agreement, unless otherwise defined
herein.



2.  
Exclusivity.  Section II.C “Exclusive Clearing Arrangement” of the Fully
Disclosed Clearing Agreement shall be and is hereby deleted in its entirety and
all references to Section II.C and/or exclusivity contained within the Fully
Disclosed Clearing Agreement (including all Exhibits and Schedules thereto)
shall be and is hereby deleted and thereby shall have no further force or
effect.



3.  
Term and Termination.



(A)  
Section XVIII. B. “Termination” of the Fully Disclosed Clearing Agreement shall
be amended by adding to the end of such section the following:



Termination by Correspondent. Notwithstanding anything contained to the contrary
contained in this Agreement (including any of its Schedules and Exhibits),
Correspondent may terminate this agreement for any reason or for no reason, with
or without Cause, upon at least 30 days’ prior written notice to Ridge.  A
termination by Correspondent shall be without penalty or the incurrence of
termination fees or fees of any kind to Correspondent arising out of the
termination.


 
(B)
Section XVIII. E. “Termination Fee” shall be and is hereby deleted in its
entirety and all references in the Fully Disclosed Clearing Agreement (including
all Exhibits and Schedules thereto) to “Termination Fee”, “Early Termination
Fee” or “Material Change Termination Fee” shall be and is hereby deleted and
thereby shall have no further force or effect.



4.  
Governing Law.     This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflicts of laws principles.



5.  
Entire Agreement.  The Fully Disclosed Clearing Agreement as amended by this
Amendment constitutes the entire understanding between the parties hereto with
respect to the Execution and Clearing Services to be provided to Correspondent
and may not be changed orally but only by an agreement in writing signed by the
party against whom enforcement of any waiver, change, modification or discharge
is sought.



6.  
Full Force and Effect of Clearing Agreement.      Except as modified by this
Amendment, the Fully Disclosed Clearing Agreement, covenants, agreements, terms
and conditions thereof, shall remain in full force and effect and are hereby in
all respects ratified and confirmed



7.  
Headings.      The headings contained herein have been inserted for convenience
and ease of reference only and shall be construed to affect the meaning,
construction of effect of this Amendment.



8.  
Counterpart.    This Amendment may be executed in counterparts each of which
shall constitute an original, and all of which shall together constitute one in
the same agreement.

 


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the Fully
Disclosed Clearing Agreement as of the date first above written.


          
RIDGE CLEARING & OUTSOURCING SOLUTIONS,
INC.                                                BROADPOINT SECURITIES, INC.




By:  /s/ JOSEPH
BARRA                                                                                                           By:   /s/
ROBERT FINE    
              President                                               President
 
 
 
 

--------------------------------------------------------------------------------


